        Case 2:20-mj-00153-AC Document 4 Filed 10/06/20 Page 1 of 1

                                                                           FILED
                        UNITED STATES DISTRICT COURT                  October 6, 2020
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20-MJ-00153-AC

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
JOSE CARRANZA SERRATO,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release JOSE CARRANZA SERRATO ,

Case No. 2:20-MJ-00153-AC Charge 21 USC §§ 846; 841(a)(1), from custody for

the following reasons: for the following reasons:

                       Release on Personal Recognizance

                 X     Bail Posted in the Sum of $    50,000 (co-signed)

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): With pretrial supervision and conditions of
                          X
                              release as stated on the record in court.

      Issued at Sacramento, California on October 6, 2020 at 3:35 p.m.
